UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-13059 (Exact name of Registrant as specified in its charter) Delaware 33-0055414 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3169 Red Hill Avenue, Costa Mesa, CA (Address of principal executive) (Zip Code) Registrant’s telephone number, including area code (714)549-0421 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of April 20, 2012 Common Stock, $0.01 par value 24,280,505 Shares Exhibit Index on Page 32 CERADYNE, INC. INDEX PAGENO. PARTI. FINANCIAL INFORMATION Item1. Unaudited Consolidated Financial Statements 3 Consolidated Balance Sheets – March 31, 2012 and December 31, 2011 3 Consolidated Statements of Income – Three Months Ended March 31, 2012 and 2011 4 Consolidated Statements of Comprehensive Income – Three Months Ended March 31, 2012 and 2011 5 Consolidated Statements of Cash Flows– Three Months Ended March 31, 2012 and 2011 6 Notes to Consolidated Financial Statements 7-16 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17-27 Item3. Quantitative and Qualitative Disclosures About Market Risk 28-29 Item4. Controls and Procedures 29 PARTII. OTHER INFORMATION Item1. Legal Proceedings 30 Item1A. Risk Factors 30 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item3. Defai;ts I[pm Senior Securities 30 Item4. Mine Safety Disclosures 30 Item5. Other Information 30 Item6. Exhibits 30 SIGNATURE 31 2 CERADYNE, INC. FORM 10-Q FOR THE QUARTER ENDED March 31, 2012 PART I.FINANCIAL INFORMATION Item1. Unaudited Consolidated Financial Statements CERADYNE, INC. CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) March 31, 2012 December 31, 2011 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances for doubtful accounts of $1,950 and $1,547 at March 31, 2012 and December 31, 2011, respectively Other receivables Inventories Production tooling, net Prepaid expenses and other Deferred tax asset TOTAL CURRENT ASSETS PROPERTY, PLANTAND EQUIPMENT, net LONG TERM INVESTMENTS INTANGIBLE ASSETS, net GOODWILL OTHER ASSETS TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Income taxes payable Short-term debt TOTAL CURRENT LIABILITIES EMPLOYEE BENEFITS OTHER LONG TERM LIABILITIES DEFERRED TAX LIABILITY TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 12) STOCKHOLDERS’ EQUITY Common stock, $0.01 par value, 100,000,000 authorized, 24,280,505 and 24,175,051 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying condensed notes to Consolidated Financial Statements 3 CERADYNE, INC. CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data) Three Months Ended March 31, (Unaudited) NET SALES $ $ COST OF GOODS SOLD Gross profit OPERATING EXPENSES Selling, general and administrative Research and development Restructuring – plant closure and severance - Acquisition related charge - TOTAL OPERATING EXPENSES INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense ) ) Miscellaneous ) INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ $ NET INCOME PER COMMON SHARE: BASIC $ $ DILUTED $ $ SHARES USED IN COMPUTING PER COMMON SHARE AMOUNTS: BASIC DILUTED See accompanying condensed notes to Consolidated Financial Statements 4 CERADYNE, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in thousands) Three Months Ended March 31, (Unaudited) NET INCOME $ $ FOREIGN CURRENCY TRANSLATION UNREALIZED GAINON INVESTMENTS COMPREHENSIVE INCOME $ $ See accompanying condensed notes to Consolidated Financial Statements 5 CERADYNE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Three Months Ended March 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ ADJUSTMENTS TO RECONCILE NET INCOME TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Depreciation and amortization Amortization of bond premium Non cash interest expense on convertible debt Deferred income taxes ) Stock compensation (Gain)losson marketable securities ) Loss on equipment disposal 22 49 Change in operating assets and liabilities (net of effect of businesses acquired): Accounts receivable, net ) Other receivables ) ) Inventories ) ) Production tooling, net ) Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Income taxes payable Other long term liability 73 Employee benefits NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from sales and maturities of marketable securities Proceeds from sale of equipment (1 ) Acquisition of business, net of cash acquired - ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of stock due to exercise of options 85 Common stock cash dividends paid ) - Excess tax benefit due to exercise of stock options NET CASH (USED) PROVIDED BY FINANCING ACTIVITIES ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See accompanying condensed notes to Consolidated Financial Statements 6 CERADYNE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 (Unaudited) 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. The balance sheet at December 31, 2011 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. For further information, refer to the Consolidated Financial Statements and Notes to Financial Statements included in Ceradyne’s annual report on Form 10-K for the year ended December 31, 2011. 2. Share Based Compensation Share-based compensation expense was $1.0 million for both the three months ended March 31, 2012 and 2011 and was related to restricted stock units only as the Company did not have any share-based compensation expense for stock options. Share-based compensation expense is based on the value of the portion of share-based payment awards that is ultimately expected to vest. Forfeitures are estimated at the time of grant in order to estimate the amount of share-based awards that will ultimately vest. The forfeiture rate is based on historical rates. Share-based compensation expense recognized in the Company’s Consolidated Statements of Income for the three month period ended March 31, 2012 includes compensation expense for share-based payment awards based on the estimated grant-date fair value. Since share-based compensation expense recognized in the Consolidated Statements of Income for the three month period ended March 31, 2012 is based on awards ultimately expected to vest, it has been reduced for estimated forfeitures. The Company maintains the 1994 Stock Incentive Plan and 2003 Stock Incentive Plan. The Company was authorized to grant options for up to 2,362,500 shares under its 1994 Stock Incentive Plan. The Company has granted options for 2,691,225 shares and has had cancellations of 397,811 shares through March 31, 2012. There are no remaining stock options available to grant under this plan. The options granted under this plan generally became exercisable over a five-year period for incentive stock options and six months for nonqualified stock options and have a maximum term of ten years. The 2003 Stock Incentive Plan was amended in 2005 to allow the issuance of Restricted Stock Units (the “Units”) to eligible employees and non-employee directors. The Units are payable in shares of the Company’s common stock upon vesting. For directors, the Units typically vest annually over three years following the date of their issuance. For officers and employees, the Units typically vest annually over five years following the date of their issuance. The Company may grant options and Units for up to 1,875,000 shares under the 2003 Stock Incentive Plan. The Company has granted options for 475,125 shares and Units for 961,369 shares under this plan through March 31, 2012. There have been cancellations of 134,793 shares and Units associated with this plan through March 31, 2012. The options under this plan have a life of ten years. During the three months ended March 31, 2012 and 2011, the Company issued Units to certain directors, officers and employees with weighted average grant date fair values and Units issued as indicated in the table below. The Company records compensation expense for the amount of the grant date fair value on a straight line basis over the vesting period. Share-based compensation expense reduced the Company’s results of operations as follows (dollars in thousands, except per share amounts): Three Months Ended March 31, Share-based compensation expense recognized: General and administrative, restricted stock units $ $ Related deferred income tax benefit ) ) Decrease in net income $ $ Decrease in basic earnings per share $ $ Decrease in diluted earnings per share $ $ 7 The amounts above include the impact of recognizing compensation expense related to non-qualified stock options. As of March 31, 2012, all stock options were vested, consequently there was no unrecognized compensation cost related tothem. The aggregate intrinsic value of stock options exercised was $129,000 and $3.8 million for the three months ended March 31, 2012 and 2011, respectively. As of March 31, 2012, there was approximately $9.7 million of total unrecognized compensation cost related to non-vested Units granted under the 2003 Stock Incentive Plan. That cost is expected to be recognized over a weighted average period of 3.3 years. The following is a summary of stock option activity: Three Months Ended March 31, 2012 Number of Options Weighted Average Exercise Price Outstanding, December 31, 2011 $ Options exercised ) $ Outstanding, March 31, 2012 $ Exercisable, March 31, 2012 $ The following is a summary of Unit activity: Three Months Ended March 31, 2012 Number of Units Weighted Average Grant Fair Value Non-vested Units at December 31, 2011 $ Granted Forfeited ) Vested ) Non-vested Units at March 31, 2012 $ The following table summarizes information regarding options outstanding and options exercisable at March 31, 2012: Outstanding and Exercisable Range of Grant Prices Numberof Options Average Remaining Contractual Life (Years) Weighted Average Exercise Price Aggregate Intrinsic Value (000s) $2.98 - $4.58 $ $ $16.89 - $18.80 $ $ $21.46 - $22.67 $ 8 The following table summarizes information regarding Units outstanding at March 31, 2012: Outstanding Range of Grant Prices Numberof Units Average Remaining Contractual Life (Years) Weighted Average Grant Fair Value $16.53 - $28.10 $ $30.99 - $39.43 $ $40.73 - $45.70 $ $66.35 - $81.18 $ $ 3. Net Income Per Share Basic net income per share is computed by dividing income available to common stockholders by the weighted average number of common shares outstanding. Diluted net income per share is computed by dividing income available to common stockholders by the weighted average number of common shares outstanding plus the effect of any dilutive stock options and restricted stock units using the treasury stock method and the net share settlement method for the convertible debt. During the three months ended March 31, 2012 and 2011, the average trading price of the Company’s stock did not exceed the conversion price of the convertible debt, therefore there was no impact to the calculation of diluted shares. The following is a summary of the number of shares entering into the computation of net income per common and potential common shares: Three Months Ended March 31, Weighted average basic number of shares outstanding Dilutive stock options Dilutive restricted stock units Dilutive contingent convertible debt common shares - - Number of shares used in fully diluted computations Not included in the number of shares used in the fully diluted computation for the three months ended March 31, 2012 and 2011 are 209,795 and 93,062 shares, respectively, pertaining to restricted stock units as their impact would be anti-dilutive. 9 4. Composition of Certain Financial Statement Captions Inventories are valued at the lower of cost (first in, first out) or market. Inventory costs include the cost of material, labor and manufacturing overhead. The following is a summary of the inventory components as of March 31, 2012 and December 31, 2011 (in thousands): March 31, 2012 December 31, 2011 Raw materials $ $ Work-in-process Finished goods $ $ Property, plant and equipment are recorded at cost and consist of the following (in thousands): March 31, 2012 December 31, 2011 Land $ $ Buildings and improvements Machinery and equipment Leasehold improvements Office equipment Construction in progress Less accumulated depreciation and amortization ) ) $ $ The components of intangible assets are as follows (in thousands): March 31, 2012 December 31, 2011 Gross Amount Accumulated Amortization Net Amount Gross Amount Accumulated Amortization Net Amount Amortizing Intangible Assets Backlog $ $ $
